DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 6 and 8-14 were amended. Claims 8-14 were amended to reflect elected Group I. Claims 1-20 are pending and are examined in this office action.
Claims 1-20 are rejected under 35 USC 103.

Election/Restrictions
Applicant’s election without traverse of claims 1-20 (as amended) in the reply filed on 05/18/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/23/2019, 11/14/2019, 04/29/2020, 09/09/2020, 02/19/2021, 04/20/2021, 07/30/2021, 10/14/2021, and 03/01/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation—Disavowal 
	Claims 8-14 are directed to one or more “computer storage media”. The published specification at [0137] reads “Computer storage media excludes signals per se.” This is a clear and unmistakable disclaimer of transitory signals per se for the claim term “computer storage media”. See MPEP 2111.01, subsection IV.B.

Claim Interpretation—35 USC 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “frameset assembly engine” in claims 1, 5 and claims dependent thereon. The claim term “frameset assembly engine” recites a generic term “frameset assembly engine” which is modified by functional language “configured to utilize the one or more hardware processors” (claim 1), “receive, from the SDaaS interface, …” (claim 5), and “generate a corresponding frameset package…” (claim 5). The claims do not recite structure for performing these operations (note that the function “utilize the one or more hardware processors” is not itself performed by the processor). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	For the purposes of examination, a “frameset assembly engine” is being interpreted as a hardware computing device configured to perform the claimed functions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over “Yakubovich” (US 2014/0079314 A1) in view of “Moravec” (US 2019/0180082 A1).

Regarding claim 1, Yakubovich teaches
A computer system comprising: (Figure 1)
one or more hardware processors and memory configured to provide computer program instructions to the one or more hardware processors; (Figure 1, elements 104-110. See also [0051].)
a frameset assembly engine configured to utilize the one or more hardware processors to: (Figure 1, elements 104-110. See also [0051]. As described above, a “frameset assembly engine” is being interpreted as a hardware computing device configured to perform the claimed functions.)
receive, from a distributed Synthetic Data as a Service (SDaaS) interface, (Figure 1, element 114; [0100] indicates that the system may be accessed remotely via a GUI. Since the object processing device 100 generates synthetic data for use by the host computer [0150], this may be reasonably interpreted as a distributed SDaaS interface. The SDaaS is best described at [0006] of the instant published application, but does not include a special definition.) a selection of a machine learning scenario from a plurality of machine learning scenarios; (Figure 2, step 210 shows receiving a user input. [0063-0064] indicates that this may include a selection of a machine learning scenario and may be from “multiple predefined…vision tasks”. See also [0065]. The user may also select other options such as objects to include, which are taken to be part of the ML scenario.)
retrieve, from a seeding taxonomy that associates the plurality of machine learning scenarios with corresponding subsets of a plurality of variation parameters, a subset of variation parameters associated with the selected machine learning scenario by the seeding taxonomy; and … as suggested variation parameters for the selected machine learning scenario. ([0074] describes obtaining object descriptions from a predefined library. The features of the objects and scene such as lighting conditions and camera retrieved from the library are taken to be suggested variation parameters. See also [0018]: for each user-defined limitation that is associated with said library of descriptors, selecting the best available descriptor within its associated subset of predefined descriptors most in harmony with all user-defined limitations. The library which associates the user-defined limitation (i.e., which may specify a machine learning scenario such as a specific vision task as described above) with predefined descriptors (i.e., a subset of variation parameters) is being interpreted as a “seeding taxonomy” as it performs the same function performed by the claimed seeding taxonomy.)
Yakubovich does not appear to explicitly teach 
cause presentation of the subset of variation parameters, on the SDaaS interface, 
However, Moravec—directed to analogous art—teaches
cause presentation of the subset of variation parameters, on the SDaaS interface, (Abstract describes generating synthetic data. Figure 5, described in detail at [0079-0084], shows an exemplary GUI in which the parameters for generating the synthetic image are presented. In the combination with Yakubovich, the parameters determined to be relevant to the scenario identified in the context of Yakubovich could be presented using a graphical user interface as taught by Moravec via the SDaaS interface taught by Yakubovich. To clarify, Yakubovich teaches both the determination of the parameters and an interface which allows interaction with a user. What Yakubovich fails to teach is an explicit presentation of those variation parameters, which is taught by Moravec as used to modify Yakubovich.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Yakubovich to present the variation parameters as taught by Moravec because this allows a user to set or review the settings for generating synthetic images as described by Moravec at [0083].
 
Regarding claim 2, the rejection of claim 1 is incorporated herein. Furthermore, Yakubovich teaches
wherein the seeding taxonomy is an adaptable seeding taxonomy. ([0018]: for each user-defined limitation that is associated with said library of descriptors, selecting the best available descriptor within its associated subset of predefined descriptors most in harmony with all user-defined limitations. The library which associates the user-defined limitation (i.e., which may specify a machine learning scenario such as a specific vision task as described above) with predefined descriptors (i.e., a subset of variation parameters) is being interpreted as a “seeding taxonomy” as it performs the same function performed by the claimed seeding taxonomy. The broadest reasonable interpretation of “adaptable” encompasses a possibility of adapting the taxonomy. [0105] indicates that the library may be updated and that new descriptors may be created.)

Regarding claim 3, the rejection of claim 2 is incorporated herein. Furthermore, Yakubovich teaches
wherein the adaptable seeding taxonomy is configured to use a feedback loop that tracks selected variation parameters associated with frameset generation requests. ([0104] describes a situation in which a user creates a new descriptor (interpreted as being “selected”) and the new descriptor is added to the library. This is a feedback loop whereby the library of descriptors is updated. [0074] indicates that the operator may alter the predefined parts and that these modified parts may be saved.  [0110] further describes a feedback loop. E.g., “If in one cycle, it is found that the system does not meet performance requirements, then the descriptor selection may be changed in the next cycle.”)

Regarding claim 4, the rejection of claim 2 is incorporated herein. Furthermore, Yakubovich teaches
wherein the adaptable seeding taxonomy is configured to update based on a determined difference between selected variation parameters for a subsequent frameset generation request and the suggested variation parameters in the adaptable seeding taxonomy associated with the selected machine learning scenario. ([0104] describes a situation in which a user creates a new descriptor (interpreted as being “selected”) and the new descriptor is added to the library. This is a feedback loop whereby the library of descriptors is updated. [0074] indicates that the operator may alter the predefined parts and that these modified parts may be saved.  That is, the seeding taxonomy is updated based on the difference between the suggested/predefined part parameters and the parameters input by the user.)

Regarding claim 5, the rejection of claim 1 is incorporated herein. Furthermore, Yakubovich teaches
wherein the frameset assembly engine is further configured to: (Figure 1, elements 104-110. See also [0051]. As described above, a “frameset assembly engine” is being interpreted as a hardware computing device configured to perform the claimed functions.)
receive, from the SDaaS interface, a selection of variation parameters from the plurality of variation parameters and an associated frameset generation request, and (Figure 4, step 410-418, described at [0163-0167] for the various parameters that need to be determined. [0162] indicates that the data may be received from a user. This includes a target sampling schema of step 418, described at [0167]. This specifies how the sampling to obtain different parameter configurations is to be performed. Receipt of the data for generating a frameset is being interpreted as a frameset generation request. )
generate a corresponding frameset package with frames that vary the selected variation parameters. (Figure 4, steps 420-424, described at [0168-0173] describe generating a frameset package comprising a plurality of images by sampling from a range of the selected parameters. A user inputting a value for a parameter is being interpreted as a selection of that parameter.)

Regarding claim 6, the rejection of claim 5 is incorporated herein. Furthermore, Yakubovich teaches
wherein at least one of the selected variation parameters is from the suggested variation parameters. ([0074] indicates that a user may alter the predefined characteristics, but this encompasses the possibility that the user may also not alter them. This is being interpreted as a selection of the predefined/suggested parameters.)

	Regarding claim 8, Yakubovich teaches
	One or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations comprising: ([0052] describes an embodiment as a computer storage medium storing instructions which are operable by one or more computing devices.)
	The remainder of claim 8 is substantially similar to claim 1; claim 8 is rejected with the same rationale, mutatis mutandis.

	Claims 9-13 recite substantially similar subject matter to claims 2-6, respectively, and are rejected with the same rationale in view of the rejection of claim 8, mutatis mutandis.

	Claim 15 recites a method which is substantially similar to the steps performed by the system of claim 5 (including the limitations from claim 1 upon which claim 5 depends); claim 15 is rejected with the same rationale, mutatis mutandis.

	Claims 16-19 recite substantially similar subject matter to claims 2-4 and 6, respectively, and are rejected with the same rationale in view of the rejection of claim 15, mutatis mutandis.


	Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Yakubovich” (US 2014/0079314 A1) in view of “Moravec” (US 2019/0180082 A1), further in view of “Wrenninge” (US 10,235,601 B1), and further in view of “Georgis” (US 2020/0074211 A1).

Regarding claim 7, the rejection of claim 1 is incorporated herein. Furthermore, Yakubovich teaches
	wherein the plurality of variation parameters include … time of day (see [0107]), camera perspective ([0101]: viewing angle, [0144]: camera orientation), camera position (see [0144]) 
	Yakubovich and Moravec does not appear to explicitly teach 
	latitude, longitude, angle of the sun, … and A to Z variability.
	However, Wrenninge—directed to analogous art—teaches
	wherein the plurality of variation parameters include latitude, longitude, angle of the sun, (Abstract describes a method for synthetic data set generation including determining a set of parameter values. Column 9, lines 40-50 describe the parameters including lighting parameters such as latitude, longitude and sun position, direction, angle and intensity.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Yakubovich to include these parameters because the techniques taught by Wrenninge allow for coverage of a large number of real-world scenarios as described by Wrenninge at column 3, lines 51 through column 4, line 12. That is, increasing the number of parameters available to the system allows for a larger number of scenarios to be covered by the synthetic image generation system.
	The combination of Yakubovich, Moravec, and Wrenninge does not appear to explicitly teach 
	wherein the plurality of variation parameters include …A to Z variability.
	However, Georgis—directed to analogous art—teaches
	wherein the plurality of variation parameters include …A to Z variability. (Abstract describes generating a plurality of synthetic images including license plate images. [0021,0042] indicates that font style may be a varied parameter. This is interpreted as falling within the broadest reasonable interpretation of A to Z variability, which is described in the instant published specification at [0043].)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Yakubovich to include A to Z variability among parameters as taught by Georgis because this allows for the training of models which can accurately detect license plates in a variety of conditions as taught by Georgis at [0011]. That is, incorporation of A to Z variability into the synthetic dataset parameters improves the ability for a machine learning model to learn vision tasks which include text recognition. 
 
	Claims 14 and 20 are substantially similar to claim 7 and are rejected with the same rationale in view of the rejections of claims 8 and 15, mutatis mutandis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Van Fleet (US 2019/0302259 A1) – Abstract describes generating synthetic sensor data such as radar, lidar and sonar.
Walters (US 10,382,799 B1) – Abstract describes generating synthetic video from still frames.
Harvill (US 2020/0050965 A1) – Abstract describes training a model using synthetically generated images.
Ahmed (US 2019/0318201 A1) – Abstract describes training a model using altered data of a 3D model.
Riley (US 2019/0294923 A1) – Abstract describes training a model using synthetic images.
Bleiweiss (US 2017/0169620 A1) – Abstract describes generating 3D synthetic images to train an image recognition system.
Wu (US 2020/0057831 A1) – Abstract describes generating synthetic depth data for estimating poses.
Avidan (US 2019/0205667 A1) – Abstract describes generating synthetic image data for machine learning.
Protter (US 2017/0212598 A1) – Abstract describes generating synthetic samples for posture recognition.
Clayton (US 2018/0260662 A1) – Abstract describes synthesizing a training dataset for training a machine learning model.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 4PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARKUS A. VASQUEZ/Examiner, Art Unit 2121